WRIGHT, J.
The case made is one where tbe guardian and the administrators of the ward, to a certain extent, represent the same interest. It appears that the guardian, Seely, has a balance in his hands over and above the judgment; this goes to the administrators, as will also the proceeds of the judgment when collected. It is alleged that the judgment is already paid to the administrators, to whom it belonged; and if collected again, they will have to receive of the guardian, and pay it back again to the complainant. Why collect it again, if this is so ? Why make the administrators repay Harper, that he may pay the same money over to Seely, to he by him paid back again to the administrators ? This would be child’s play. If *400tbe case is made out, tbe complainant may bave relief. But to establish tbe facts, the administrators, who are mainly interested, should be made parties, and bave an opportunity to contest tbe fact of their having received the money.
Leave is given to the complainant to amend, so as to make tbe administrators parties. After amendment, tbe master may take an account of the sums in tbe hands of tbe guardian, and tbe amount, if any, paid by tbe complainant to tbe administrators.
(KipTlie above decretal order was made at Medina, by Judges Wright and Wood, to which county the case was taken under advisement.